[gy4lfahkqpvt000001.jpg]

Exhibit 10.5

 

AMENDED AND RESTATED GLOBAL CUSTODY

AGREEMENT

For Foreign and Domestic Securities

and Non-Custody Assets

 

 

This Amended and Restated Global Custody Agreement (“Amended and Restated
Agreement”) is made as of,

by and between Hercules Capitail, ("Principal") and MUFG Union Bank, N.A.
("Custodian"), and hereby supersedes that certain Custody Agreement dated as
of  (May 4, 2016), the Addendum to Custody Agreement for Special Assets, and
other supplements thereto (collectively, the Custody Agreement), by and between
Custodian and Principal, and any amendments thereof.

 

WHEREAS, Custodian is a bank meeting the qualifications required by Section
17(f)(1) of the Act to act as custodian of the portfolio securities and other
assets of investment companies;

 

WHEREAS, Principal wishes to retain Custodian to act as custodian of its
portfolio securities and certain assets and Custodian has indicated its
willingness to so act;

 

WHEREAS, solely for consolidated recordkeeping purposes and as an accommodation
to Principal, Principal wishes to have Custodian continue reflecting on account
statements, with appropriate descriptions and disclaimers, and pursuant to
policies and procedures adopted by Custodian from time to time, certain assets
which Principal and Custodian acknowledge Custodian has not registered under
Custodian’s name or Custodian’s nominee name and Custodian has not exercised
control over such assets;

 

WHEREAS, assets which Custodian has not registered under Custodian’s name or
nominee name and Custodian has not exercised control over such assets, were
previously referred to as “Special Assets” in the “Addendum to Custody Agreement
for Special Assets” and Custody Agreement executed between Principal and
Custodian;

 

WHEREAS, for added clarity and avoidance of doubt, Special Assets are now
referred to in this Amended and Restated Agreement as “Non-Custody Assets” as
defined herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

 

1.

DEFINITIONS. Certain terms used in this Amended and Restated Agreement are
defined as follows:

 

 

1.1."Account" means, collectively, each account maintained by Custodian on
behalf of Principal pursuant to Paragraph 4 of this Amended and Restated
Agreement.

 

1.2."Act" means the Investment Company Act of 1940, as amended, and the rules
and regulations adopted by the U.S. Securities and Exchange Commission ("SEC")
thereunder, including §270.17f-4, §270.17f-5 and §270.17f-7, all as may be
amended from time to time.

 

1.3.“Authorized Agent” means a representative duly appointed by Principal or
Investment Manager provided in writing to Custodian, for the purpose of
directing Custodian to effect certain transactions or activities related to
Property, including without limitation shareholder activities and fund expenses.

 

1.4.“Board” means the Board of Trustees or the Board of Directors of Principal.

 

1.5.“Depository” means both any “securities depository” within the meaning of
§270.17f-4 of the Act and any Eligible Securities Depository.

 

1.6."Eligible Foreign Custodian" means an entity that is incorporated or
organized under the laws of a country other than the United States and that is a
Qualified Foreign Bank, as defined in §270.17f-5(a)(5) of the Act.

 

1.7."Eligible Securities Depository", ("Depository", or collectively
"Depositories")

 

Page 1 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

means a system for the central handling of securities as defined in
§270.17f-7(b)(1) of the Act.

 

1.8.“Emerging Market” means each market so identified in Appendix A attached
hereto as appropriate.

 

1.9.“Foreign Account” means an Account in which Foreign Currencies or Securities
are held by Custodian for the benefit of clients whether in comingled accounts
or accounts designated for each beneficial owner as is required under the
regulatory jurisdiction where the Foreign Account is established.

 

1.10.“Foreign Assets” has the meaning provided in §270.17f-5(a)(2) of the Act.

 

1.11.“Foreign Currency” (“Currencies”) means any currency or any composite
currency unit issued by a government or entity other than the United States
Department of Treasury.

 

1.12.“Foreign Market” means each market so identified in Appendix A attached
hereto as appropriate.

 

1.13.“Global Sub-Agent Network” (“Sub- Agent Network” or “Sub-Agents”) means any
Sub-Custodian located in the United States and any sub-agents located in the
countries and markets where Eligible Foreign Sub-Custodians and Eligible Foreign
Depositories are maintained by Custodian or any Sub-Custodian located in the
United States which utilizes a Sub-Agent Network on behalf of Custodian.

 

1.14."Governing Documents" means, with respect to each of the portfolios, (i)
the declaration of trust or other constituting document of the Principal of
which the portfolio is a series or portfolio, (ii) the currently effective
prospectus under the Securities Act, (ii) the most recent statement of
additional information, and (iii) a certified copy of the Board approving the
engagement of Custodian to act as custodian of the Securities.

 

1.15."Investment Manager" or “Manager” means an investment advisor or manager
identified by Principal in a written



notice to Custodian as having the authority to direct Custodian regarding the
management, acquisition, or disposition of Securities.

 

1.16.“Monitoring System” means the policies and procedures established by
Custodian to fulfill its duties to monitor the custody risks associated with
maintaining Securities with a Sub-Custodian or Depository on a continuing basis,
pursuant to this Amended and Restated Agreement.

 

1.17.“ Non-Custody Assets” (previously referred to as “Special Assets”) means
Property as defined herein, which are not registered in Custodian’s name or its
nominee name and not under the control of Custodian, as indicated to Custodian
in writing by Principal or Manager at the time of receipt or purchase of such
Property and as accepted by Custodian, and which Custodian has agreed to report
only for consolidated recordkeeping purposes and as an accommodation to the
Principal.

 

1.18.“Property” means Securities and Non-Custody Assets, as those terms are
defined herein, which are subject to the terms of this Amended and Restated
Agreement.

 

1.19.“Securities" means securities as defined in §2(a)(36) of the Act together
with cash or any currency or other property of Principal and all income and
proceeds of sale of such securities or other property of Principal that are held
by Custodian in the Account, excluding Non-Custody Assets.

 

1.20.“Securities Act” means the Securities Act of 1933, as amended.

 

1.21.“Sub-Custodian” means another custodian, including without limitation an
Eligible Foreign Custodian and its agents, retained by Custodian to hold
Securities.

 

1.22.“Valuation Agent” means as a qualified agent which includes Sub- Custodian
under Subparagraph 1.2,1 or an agent which Principal designates in writing to
Custodian. A Valuation Agent may be an SEC registered transfer agent or a PCAOB
qualified accounting firm, or other qualified agent, which Custodian may, in its
absolute discretion, consider a reasonable pricing

 

Page 2 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

source for certain Non-Custody Assets under Subparagraph 8.9.1 of this
Agreement.

 

 

2.

APPOINTMENT AS CUSTODIAN OF SECURITIES

 

 

2.1.Principal hereby appoints Custodian as the custodian of the Securities of
each of its portfolios, and Custodian hereby accepts such appointment and agrees
to establish and maintain one or more Accounts for Principal in which Custodian
will hold the Securities.

 

2.2.Custodian hereby accepts appointment as custodian of the Securities of
Principal and agrees to perform the duties of such custodian in accordance with
the provisions of this Amended and Restated Agreement.

 

2.3.Principal has provided Custodian with a copy of its Governing Documents, and
will provide Custodian with a copy of amendments, supplements and modifications
thereof from time to time.

 

 

3.

REPRESENTATIONS AND ACKNOWLEDGEMENTS

 

 

3.1.Power to Enter Agreement. Principal represents that, with respect to the
Account, Principal is authorized to enter into this Amended and Restated
Agreement and to retain Custodian on the terms and conditions and for the
purposes described herein.

 

3.2.Foreign Custody Manager. Custodian agrees to serve as Principal’s “Foreign
Custody Manager” as defined in Rule

§270.17f-5(a)(3) of the Act, in respect of Principal’s Foreign Assets held from
time to time by Custodian with any Sub-Custodian that is an Eligible Foreign
Custodian or with any Eligible Securities Depository.

 

3.3.Custodian’s Sub-Agent Network. Principal hereby acknowledges receiving
appropriate notice of Custodian's selection of the use of those Eligible Foreign
Custodians and Eligible Securities Depositories that are identified in Appendix
A of this Amended and Restated



Agreement, as appropriate and amended from time to time.

 

 

4.

ESTABLISHMENT OF ACCOUNTS FOR SECURITIES AND NON-CUSTODY ASSETS

 

 

Custodian shall open and maintain a separate Account or Accounts in the name of
Principal and shall hold in such Account or Accounts, subject to the provisions
hereof, all Securities received by Custodian from Principal or for the Account
of Principal as Custodian, and to report any Non-Custody Assets as an
accommodation and for consolidated recordkeeping purposes only as agreed to by
Custodian from time to time. Custodian, in its sole discretion, may reasonably
refuse to accept any Security or Non-Custody Asset now or hereafter delivered to
Custodian for inclusion in the Account.

Principal shall be notified promptly of such refusal and any such property shall
be immediately returned to Principal. Custodian shall be under no duty to take
any action hereunder on behalf of the Principal except as specifically set forth
herein or as may be specifically agreed to by Custodian and the Principal in a
written amendment hereto.

 

 

5.

CUSTODY AND REGISTRATION OF SECURITIES

 

 

Custodian may (i) maintain possession of all or any portion of the Securities,
including possession in a foreign branch or other office of Custodian; or (ii)
retain, in accordance with this Paragraph 5 and Paragraph 6 of this Amended and
Restated Agreement, one or more Sub- Custodians to hold all or any portion of
the Securities. Custodian and any Sub-Custodian may, in accordance with this
Paragraph 5 and Paragraph 6 of this Amended and Restated Agreement, deposit
definitive or book-entry Securities with one or more Depositories.

 

5.1.Identification of  Securities. Custodian shall ensure the Securities are at
all times properly identified as being held for the appropriate Account.
Custodian shall

separate the Securities from other securities owned by Custodian.  Custodian
shall not be required to separate Securities held for Principal from other
securities or property held by Custodian for third parties as custodian or other
representative capacity, but Custodian shall maintain adequate

 

Page 3 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

records indicating that the Principal is the beneficial owner of the Securities.

 

5.2.Use of Depositories and Sub- Custodians. Custodian may, in its discretion,
deposit any Securities which, under applicable law, are eligible to be so
deposited in a Depository or Sub-Custodian account. Securities and Foreign
Currencies held by a Sub-Custodian or Depository will be held subject to the
rules, terms, and conditions of such securities markets or securities
depositories. If Custodian deposits Securities with a Sub-Custodian or
Depository, Custodian shall maintain adequate records showing the identity and
location of the Sub-Custodian or Depository, the Securities held by the
Sub-Custodian or Depository and each account to which such Securities
belong.  With respect to Securities that are held for Custodian or any
Sub-Custodian at a Depository, as defined in §270.17f-4 of the Act, Custodian
shall satisfy or cause the Sub-Custodian to satisfy the requirements of
§270.17f-4 of the Act.

 

5.3.Use of Nominees. Custodian shall have the right to hold or cause to be held
all Securities in the name of Custodian, or for any Sub-Custodian or Depository,
or in the name of a nominee of any of them as Custodian shall determine to be
appropriate under the circumstances.

 

5.4.Foreign Currency Deposits. Custodian may in accordance with customary
practices hold any currency in which any cash is denominated on deposit, and
effect transactions relating thereto, through an account with an affiliate of
Custodian, or Sub-Custodian or Depository in the country where such currency is
the lawful currency or in other countries where such currency may be lawfully
held on deposit.

 

5.5.Transferability and Convertibility of Currency. Custodian shall have no
liability for any loss or damage arising from the applicability of any law or
regulation now or hereafter in effect, or from the occurrence of any event,
which may affect the transferability, convertibility, or availability of any
currency in the countries where such Foreign Accounts are maintained and in no



event shall Custodian be obligated to substitute another currency for a currency
whose transferability, convertibility, or availability has been affected by such
law, regulation or event. To the extent that any such law, regulation or event
imposes a cost or charge upon Custodian in relation to the transferability,
convertibility, or availability of any such currency, such cost or charge shall
be for the Account.

 

5.6.Delivery of Securities. If Principal or Investment Manager directs Custodian
to deliver assets, certificates or other physical evidence of ownership of
Securities to any broker or other party, other than a Sub- Custodian or
Depository employed by Custodian for purposes of maintaining the Account,
Custodian’s sole responsibility shall be to exercise care and diligence in
effecting the delivery as instructed by Principal or Manager. Upon completion of
the delivery, Custodian shall be discharged completely of any further liability
or responsibility with respect to the safekeeping and custody of Securities so
delivered.

 

5.7.Transferability of Securities. Except as otherwise provided under this
Amended and Restated Agreement or as the parties may otherwise agree, Custodian
shall ensure that (i) the Securities will not be subject to any right, charge,
security interest, lien, or claim of any kind in favor of Custodian or any
Sub-Custodian or any person claiming through any of them except for Custodian's
expenses relating to the Securities' safe custody or administration or other
services made available under contractual agreements to Account by Custodian,
and in the case of cash deposits at an Eligible Foreign Custodian, liens or
rights in favor of the creditors of the Eligible Foreign Custodian arising under
bankruptcy, insolvency, or similar laws, and (ii) the beneficial ownership of
the Securities will be freely transferable without the payment of money or value
other than for safe custody or administration.

 

5.8.Access to Account Records. Principal or its designee, shall have access,
upon reasonable prior notice to Custodian, during regular business hours to the
books and records relating to the Accounts, or

 

Page 4 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

shall be given confirmation of the contents of the books and records, maintained
by Custodian or any Sub-Custodian holding securities hereunder to verify the
accuracy of such books and records. Custodian shall notify Principal promptly of
any applicable law or regulation in any country where Securities are held that
would restrict such access or confirmation.

 

 

6.

SELECTION AND MONITORING OF GLOBAL SUB-AGENT NETWORK

 

 

Upon written notice to Principal, as provided in Subparagraph 6.3 of this
Amended and Restated Agreement, Custodian may from time to time select one or
more Sub-Custodians and Eligible Foreign Custodians and, subject to the
provisions of Subparagraph 6.5, one or more Eligible Securities Depositories, to
hold Securities hereunder.

 

6.1.Governing Sub-Agent Agreement. Any relationship Custodian establishes with
an Eligible Foreign Custodian with respect to Securities shall be governed by a
written contract providing for the reasonable care of Securities based on the
standards specified in Section §270.17(f)-5(c)(1) of the Act, and including the
provisions set forth in Sections

§270.17(f)-5(c)(2)(i)(A) through (F) of the Act, or provisions which Custodian
determines provide the same or greater protection of Principal's Securities.

 

 

6.2.

Sub-Agent Network Selection.

 

6.2.1.Foreign Sub-Custodian. In selecting an Eligible Foreign Custodian on
behalf of Custodian, the Sub- Custodian shall exercise reasonable care, prudence
and diligence and shall consider whether the Securities will be subject to
reasonable care, based on the standards applicable to custodians in the relevant
market, including (i) the Eligible Foreign Custodian's practices, procedures,
and internal controls, including, but not limited to, the physical protections
available for certificated securities (if applicable), the method of keeping
custodial records, and the security and data protection practices;

(ii)the Eligible Foreign Custodian's financial strength, general reputation



and standing in the country in which it is located, its ability to provide
efficiently the custodial services required, and the relative cost of such
services; and, (iii) whether the Eligible Foreign Custodian has branch offices
in the United States, or consents to service of process in the United States, in
order to facilitate jurisdiction over and enforcement of judgments against it.

 

 

6.2.2.

Securities Depository. In selecting an Eligible Securities Depository, Custodian
shall exercise reasonable care, prudence, and diligence in evaluating the
custody risks associated with maintaining Securities with the Eligible
Securities Depository under Custodian's custody arrangements with any relevant
Eligible Foreign Custodian and the Eligible Securities Depository.

 

 

6.3.Notices to Principal. Custodian shall give written notice to Principal of
the deposit of Securities with an Eligible Foreign Custodian or, directly or
through an Eligible Foreign Sub-Custodian, with an Eligible Securities
Depository. The notice shall identify the Eligible Foreign Custodian or Eligible
Securities Depository and shall include reasonably available information relied
on by Custodian in making the selection.

 

6.4.Monitoring of Sub-Agent Network. Custodian shall monitor under its
Monitoring System the appropriateness of the continued custody or maintenance of
Principal's Securities with each Sub- Custodian and their Global Network of
Eligible Foreign Custodian or Eligible Securities Depository.

 

6.4.1.Custodian shall evaluate and determine at least annually the continued
eligibility of its Sub-Custodian and each Eligible Foreign Custodian and
Eligible Securities Depository approved by Principal to act as such hereunder.
In discharging this responsibility, Custodian shall (i) monitor on a continuing
basis the services and reports provided by its Sub-Custodian for each of its
Eligible Foreign Custodians or Eligible Securities

 

Page 5 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

Depositories; (ii) at least annually, obtain and review the periodic reports
published by its Sub-Custodian confirming the Sub-Custodian’s review of the
continued eligibility of each Foreign Sub-Custodian and Foreign Securities
Depository; and (iii) review periodic reports related to the Sub- Custodian’s
periodic physical inspections of the operations of each Eligible Foreign
Custodian or Eligible Securities Depository as deemed appropriate.

 

6.4.2.Custodian shall provide to the Board annually and at such other times as
the Board may reasonably request based on the circumstances of the Principal’s
foreign custody arrangements, written reports notifying the Board of the
placement of Securities of Principal with a particular Sub- Custodian or a
particular foreign Eligible Foreign Custodian within a Foreign Market or an
Emerging Market and of any material change in the arrangements (including any
material changes in any contracts governing such arrangements or any material
changes in the established practices or procedures of Depositories) with respect
to Securities of the Principal held by the Eligible Foreign Custodian.

 

 

6.4.3.

If Custodian determines that (i) any Eligible Foreign Custodian or Eligible
Securities Depository no longer satisfies the applicable requirements described
in Subparagraph 1.5 of this Amended and Restated Agreement (in the case of an
Eligible Foreign Custodian) or Subparagraph 1.6 of this Amended and Restated
Agreement (in the case of an Eligible Securities Depository); or, (ii) any
Eligible Foreign Custodian or Eligible Securities Depository is otherwise no
longer capable or qualified to perform the functions contemplated herein; or,
(iii) any change in a contract with a Eligible Foreign Custodian or any change
in established Eligible Securities Depository or market practices or procedures
shall cause a custody arrangement to no longer meet the requirements of the Act,
Custodian shall

 



promptly give written notice thereof to Principal. The notice shall either
indicate Custodian's intention to transfer Securities held by the removed
Eligible Foreign Custodian or Eligible Securities Depository to another Eligible
Foreign Custodian or Eligible Securities Depository previously identified to
Principal, or include a notice pursuant to Subparagraph 6.3 of this Amended and
Restated Agreement of Custodian's intention to deposit Securities with a new
Eligible Foreign Custodian or Eligible Securities Depository, in either instance
such transfer of Securities to be effected as soon as reasonably practical.

 

6.5.Compulsory Depositories. Notwithstanding the foregoing subparagraphs of this
Paragraph 6, Custodian shall have no responsibility for the selection or
monitoring of any Eligible Securities Depository or Eligible Securities
Depository’s agent (“Compulsory Depository”) (i) the use of which is mandated by
law or regulation; (ii) because securities cannot be withdrawn from the
depository; or (iii) because maintaining securities outside the securities
depository is not consistent with prevailing market practices in the relevant
market; provided however, that Custodian shall notify Principal if Principal has
directed a trade in a market containing a Compulsory Depository, so Principal
and Advisor shall have an opportunity to determine the appropriateness of
investing in such market.

 

6.6.Assessment of Custody Risk. Principal and Custodian agree that, for purposes
of this Paragraph 6, Custodian’s determination of appropriateness shall only
include custody risk, and shall not include any evaluation of “country risk” or
systemic risk associated with the investment or holding of assets in a
particular country or market, including, but not limited to (i) the use of
Compulsory Depositories; (ii) the country’s or market's financial
infrastructure;

(iii)the country’s or market's prevailing custody and settlement practices; (iv)
risk of nationalization, expropriation or other governmental actions; (v)
regulation of the banking or securities industries; (vi) currency controls,
restrictions, devaluation

 

Page 6 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

or fluctuation; and (vii) country or market conditions which may affect the
orderly execution of securities transactions or affect the value of the
transactions. Principal and Custodian further agree that the evaluation of any
such country and systemic risks shall be solely the responsibility of Principal
and the Investment Manager.

 

 

7.

TRANSACTIONS

 

7.1.Instructions and Immediately Available Funds. Principal, or where
applicable, the Investment Manager, is responsible for ensuring that Custodian
receives timely instructions and sufficient immediately available funds for all
transactions by such time and date as conditions in the relevant market
dictates. As used herein, "sufficient immediately available funds" shall mean
either (i) sufficient cash denominated in the currency of Principal's home
jurisdiction to purchase the necessary foreign currency, or (ii) sufficient
applicable foreign currency, to settle the transaction. If Custodian does not
receive such timely instructions and/or immediately available funds, Custodian
shall have no liability of any kind to any person, including Principal, for
failing to effect settlement. However, Custodian shall use reasonable efforts to
effect settlement as soon as possible after receipt of appropriate instructions.
Unless otherwise specified by Principal or Manager, foreign exchange
transactions will be processed according to the instructions in Appendix B as
appropriate and amended from time to time.

 

7.2.Customary or Established Settlement Practices. Principal and Manager
acknowledge settlement of and payment for Securities received for and delivered
from the Account may be made in accordance with the customary or established
securities trading and securities processing practices in the market in which
the transaction occurs. Principal understands that when Custodian is instructed
to deliver Foreign Securities or Foreign Currencies against payment, delivery of
such Foreign Securities and Foreign Currencies and receipt of payment therefore
may not be completed simultaneously. Principal assumes full responsibility for
all credit risks involved in



connection with Custodian's delivery of Foreign Securities or Foreign Currencies
pursuant to instructions of Principal or Manager.

 

7.3.Additions to and Withdrawals from Account.  Custodian shall make all
additions and withdrawals of Securities to and from this Account only upon
receipt of and pursuant to written instructions from Principal or Manager and in
accordance with Custodian’s procedures. Principal acknowledges Authorized Agents
are permitted to process shareholder movement and fund expenses, without prior
approval by Principal or Manager.

 

7.4.Purchase or Sales. Principal or Manager from time to time may instruct
Custodian regarding the purchase or sale of Securities in accordance with this
Paragraph 7.

 

7.5.Purchases. Provided the Account contains sufficient funds, Custodian shall
settle purchases by charging the Account with the amount necessary to make the
purchase and effecting payment to the seller or broker for the Securities as
provided in this subparagraph and as provided herein. Custodian shall have no
liability of any kind to any person, including Principal, if Custodian is unable
to settle a purchase or sale because the Account does not contain sufficient
funds, or if Custodian effects payment on behalf of the Account, and the settler
or broker specified by Manager fails to deliver the Securities purchased.
Custodian shall exercise such ordinary care and diligence as would be employed
by a reasonably prudent custodian in examining and verifying the certificates or
other indicia of ownership of the Securities purchased before accepting them,
except with respect to assets described in Paragraph 7.7.

 

7.6.Sales. Custodian shall settle sales by delivering certificates or other
indicia of ownership of the Securities, and as instructed, shall receive cash
for such sales. Custodian shall have no liability of any kind to any person,
including Principal, if Custodian exercises due diligence and delivers such
certificates or indicia of

 

Page 7 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

ownership and the purchaser or broker fails to effect payment.

 

7.7.Depository Settlement. If a purchase or sale is settled through a
Sub-Custodian or Depository, Custodian shall exercise such ordinary care and
diligence as would be employed by a reasonably prudent custodian in verifying
proper consummation of the transaction by the Sub-Custodian or Depository.

 

7.8.Income and Principal. Custodian or its designated Sub-Agents are authorized,
as Principal's agent, to surrender against payment maturing obligations and
obligations called for redemption, and to collect and receive payments of
interest and principal, dividends, warrants, and other things of value in
connection with Securities. Absent written instructions from Principal or
Manager, funds will remain in the currency of collection upon receipt of
payment.

 

7.9.Foreign Currency Transactions. At the direction of Principal or Manager, as
the case may be, Custodian shall convert currency in the Account to other
currencies through customary channels including, without limitation, Custodian
or any of its affiliates or Sub-Custodian Network, as shall be necessary to
effect any transaction directed by Principal or Manager.  If Principal or
Manager gives Custodian standing instructions to execute foreign currency
exchange transactions on Principal’s behalf, such transactions will be performed
in accordance with the FX Standing Instructions Defined Spread Program
Description as amended from time to time.

 

7.10.Taxes. Custodian shall pay or cause to be paid from the Account all taxes
and levies in the nature of taxes imposed on the Account or the Foreign
Securities thereof by any country. Custodian will use reasonable efforts to give
the Principal or Manager, as the case may be, advance notice of the imposition
of such taxes. Custodian shall have no responsibility or liability for any
obligations now or hereafter imposed on the Principal or Custodian as custodian
of the Principal by the tax law of the United States or of any state or
political subdivision thereof or any foreign jurisdiction. The sole



responsibilities of Custodian with regard to such tax law shall be to use
reasonable efforts to effect the withholding of local taxes and related charges
with regard to market entitlement/payment in accordance with local law and
subject to local market practice or custom and to assist Principal with respect
to any claim for exemption or refund under the tax law of countries for which
Principal has provided such information. Except as specifically provided in this
Amended and Restated Agreement or otherwise agreed to in writing by Custodian,
Custodian shall have no independent obligation to determine the tax obligations
now or hereafter imposed on Principal by any taxing authority or to obtain or
provide information relating thereto, and shall have no obligation or liability
with respect to such tax obligations.

 

7.11.Foreign Tax Reclamation. Custodian shall use reasonable efforts to obtain
refunds of taxes withheld on Foreign Securities or the income thereof that are
available under applicable tax laws, treaties and regulations subject to
Principal's provision of all documentation and certifications as required by
U.S. and foreign tax authorities to establish the eligibility of Principal for
tax reclamation under applicable law or treaty. Principal hereby agrees to
indemnify and hold harmless Custodian and its agents in respect to any liability
arising from any underwithholding or underpayment of any tax which results from
the inaccuracy or invalidity of any such forms or other documentation, and such
obligation to indemnify shall be a continuing obligation of Principal, its
successor and assignees, notwithstanding the termination of this Amended and
Restated Agreement. Custodian is authorized to disclose any information required
by any such tax or other governmental authority in relation to processing any
claim for exemption from or reduction or refund of any taxes relating to the
Principal’s transactions and holdings.

 

7.12.Collection Obligations. Custodian shall diligently collect income and
principal of Securities which Custodian has received actual notice in accordance
with normal industry practices. However, Custodian shall be under no obligation
or duty to take any action to effect collection of any amount

 

Page 8 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

if the Securities upon which such amount is payable is in default, or if payment
is refused after due demand. Custodian shall notify Principal and Manager
promptly of such default or refusal to pay. Custodian shall have no duty to file
or pursue any bankruptcy or class action claims with respect to Account, unless
indemnified by Principal in manner and amount satisfactory to Custodian
provided, however, unless Principal directs otherwise, Custodian will use its
best efforts to file claims in class actions and pay any recovery to account,
net of Custodian’s fees as disclosed in the fee schedule.

 

7.13.Capital Changes. Custodian may, without further instruction from Principal
or Manager, exchange temporary certificates and may surrender and exchange
Securities for other securities in connection with any reorganization,
recapitalization or similar transaction in which the owner of the Securities is
not given an option. Custodian has no responsibility to effect any such exchange
unless it has received notice of the event permitting or requiring such exchange
at the office of Custodian’s designated agents.

 

7.14.Fractional Interest. Custodian shall sell or distribute all stock
distributed by a corporation as a dividend, stock split, or otherwise, unless
otherwise instructed.

 

7.15.Delivery of Instructions and Funds. Instructions and Funds shall be
directed to Custodian or Sub-Custodian, as applicable with respect to the
foregoing.

 

 

8.

NON-CUSTODY ASSETS

 

8.1.Consolidated Recordkeeping Services. As an accommodation to Principal,
Custodian may provide consolidated recordkeeping services for Non-Custody Assets
as indicated by Principal. Non-Custody Assets shall be designated on Custodian’s
books as “Held Away,” “Shares Not Held” or by similar characterization.
Principal acknowledges and agrees that it shall have no security entitlement
against Custodian with respect to Non-Custody Assets, that Custodian may rely,
without independent verification, on



information provided by Principal, Manager, Valuation Agent or an appropriate
Authorized Agent regarding Non-Custody Asset descriptions and other relevant
information. Custodian shall have no responsibility whatsoever with respect to
Non-Custody Assets or the accuracy of any information maintained on Custodian’s
books or set forth on account statements concerning Non-Custody Assets.
Principal acknowledges and agrees any account statement or report generated by
Custodian for Accounts holding Non-Custody Assets are not to be relied upon by
Principal, Manager, Valuation Agent, their respective agents, current or
potential investors for valuation, reporting, or disclosure purposes in
furtherance of Principal’s ongoing regulatory or statutory obligations.

 

8.2.Recognition of Non-Custody Assets. Notwithstanding any other provision in
this Amended and Restated Agreement, Custodian's sole duty and responsibility
with respect to each Non-Custody Asset shall be to list each Non-Custody Asset
on the asset statement at the last known price provided by Valuation Agent or at
zero value pursuant to Subparagraph 8.10 below.

 

8.3.Identification of Non-Custody Assets. Custodian shall have no duty or
obligation to hold, verify or perfect title or ownership to any Non-Custody
Asset, review or make recommendations as to the disposition of such Non-Custody
Asset or to authenticate the existence, value, or nature of any Non-Custody
Asset.

 

8.4.Instructions. Principal represents that for each and every Non-Custody Asset
transaction, the documentation has been or will be prepared to the satisfaction
of Principal, Manager and Custodian as appropriate, and Custodian will not be
held in any way responsible for any of the provisions of any documentation nor
for any aspect of the closing of any Non-Custody Asset transaction other than as
directed in writing by Principal, Manager, Authorized Agents or other duly
appointed authorized agents herein.

 

8.5.Income and Other Payments. Any interest, dividends, rents, royalties or
other

 

Page 9 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

payments that may be received by Custodian in the Account with respect to
Non-Custody Assets shall be maintained in the Account until invested or
otherwise disposed of pursuant to written instructions from Principal, Manager
or Authorized Agent, or otherwise directed in accordance with the Amended and
Restated Agreement.

 

8.6.Use of Sub-Custodian’s System. Upon written notice to Principal and where
appropriate as determined by Custodian, Custodian may utilize the record keeping
system of its Sub-Custodian to account for certain transactions related to
Non-Custody Assets. Notwithstanding Custodian’s use of Sub-Custodian’s record
keeping system, Custodian shall provide Principal and/or Authorized Agents
consolidated reports of all Non-Custody Assets.

 

8.7.Collection Obligations. Custodian shall have no duty or obligation to make
demand or to take any action to effect collection of any payments that may
become due and shall not be required to notify Principal, Manager or Authorized
Agent of any default or refusal to pay.

 

 

8.8.

Representations and Warranties as to Non-Custody Assets

 

 

8.8.1.Investment Authority. Principal, Manager or Authorized Agent will retain
full investment authority over all Non- Custody Assets pursuant to the provision
of this Amended and Restated Agreement.

 

 

8.8.2.

Investment Accreditation. Principal hereby certifies to Custodian that
Principal, Manager and Authorized Agents meet any and all required accreditation
or other standards needed to invest in any Non-Custody Asset and that no license
of any nature or consent by any governmental entity is required in connection
with the ownership of any Non-Custody Asset.

 

8.8.3.Investment Due Diligence. Principal hereby represents that Principal,
Manager or Authorized Agent has completed such due diligence as needed to
confirm the value and



substance of each and every Non- Custody Asset, including, but not limited to
any credit questions regarding any Non-Custody Asset. Principal confirms that
Principal is fully responsible for any matters which may arise in regard to any
Non-Custody Asset.

 

 

8.9.

Accounting and Reporting of Non- Custody Assets

 

 

8.9.1.Valuation at Zero. Non-Custody Assets will be listed on the account
statement by Custodian at zero value by Custodian, such value which Principal
agrees is reported for recordkeeping purposes only and not an indication of any
market value. In its absolute discretion, Custodian may agree to report certain
Non-Custody Asset at a value other than zero, provided such value is submitted
by a Valuation Agent accompanied by appropriate documentation acceptable to and
received by Custodian within a stated period of time. Principal acknowledges
Custodian shall have no independent duty or obligation to verify or ascertain
the value or to request or obtain valuation updates on any Non- Custody Asset,
except as agreed to by Custodian in writing from time to time.

 

8.9.2.Transaction Accounting. Custodian shall have no duty or obligation to
provide Principal or Authorized Agent with a separate accounting for payments or
receipts or to allocate such receipts between principal and income. For certain
Non- Custody Assets, Custodian shall use Sub-Custodian’s record keeping system
upon proper notice to Principal as provided herein under Paragraph 8 of this
Amended and Restated Agreement.

 

 

8.9.3.

Limited Power of Attorney. The limited power of attorney granted by Principal to
Custodian in this Amended and Restated Agreement shall not apply to the
Non-Custody Assets.

 

 

Page 10 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

 

9.

CREDITS TO ACCOUNT RELATING TO SECURITIES

 

 

9.1.Payment. Custodian may, as a matter of bookkeeping convenience or by
separate agreement with the Principal, credit the account with the proceeds from
the sale, redemption or other disposition of Securities or interest or dividends
or other distributions payable on Securities prior to its actual receipt of
final payment; therefore, all such credits shall be conditional until
Custodian’s actual receipt of final payment and may be reversed by Custodian to
the extent that final payment is not received. Payment with respect to a
transaction will not be final until Custodian receives immediately available
funds under which applicable local law, rule and/or practice are irreversible
and not subject to any security interest, levy or other encumbrance, and which
are specifically applicable to such transaction. Principal acknowledges and
agrees that any currency risk associated with such credits will be borne by
Principal.

 

9.2.Emerging Market Settlement Dates. Notwithstanding the foregoing Paragraph
8.1, Principal understands and agrees that settlement of Securities transactions
is available only on settlement date basis in certain Emerging Markets, which
are identified in Appendix A, as appropriate and amended from time to time.

 

 

9.2.1.

Cash Deposits. For Emerging Markets with restricted settlement conditions, cash
of any currency deposited or delivered to the Account shall be available for use
by Principal or Investment Manager only on the business day on which actual
receipt of final payment and funds of good value are available to Sub-Custodian
in the Account.

 

 

 

9.2.2.

Securities. For Emerging Markets with restricted settlement conditions,
Securities deposited or delivered to the Account shall be available for use by
Principal or Investment Manager only on the business day on which such
Securities are held in the nominee name or are otherwise subject to the control
of, and

 



in a form for good delivery by, the Sub- Custodian.

 

 

10.

OVERDRAFT AND INDEBTEDNESS

 

10.1.Advance Funds. Custodian, in its sole discretion, may advance funds to or
for the benefit of Account in connection with the settlement of securities or
currency transactions or other activity in the Account including overdrafts or
other indebtedness incurred in connection with the Account transactions.
Principal agrees to reimburse Custodian on demand the amount of the advance or
overdraft and any related fees and interest as established in Custodian's fee
schedule or as otherwise established by Custodian. Principal will bear the risk
from any currency valuation differences associated with Principal’s
reimbursement obligations to Custodian. Custodian shall also have the right to
utilize any cash in the Account in order to obtain reimbursement hereunder and
to setoff Custodian’s obligations with respect to any deposits or credit
balances in the Account against any obligation of Principal hereunder.

 

10.2.Pledge of Accounts to Secure Repayment. To the extent permissible by
applicable law, in order to secure repayment of Account's obligations to
Custodian hereunder, Principal hereby pledges and grants to Custodian a
continuing lien and security interest in, and right of set-off against, all of
Principal’s right, title and interest in and to all Accounts in Principal’s name
and the Securities, money and other property now or hereafter held in such
Accounts (including proceeds thereof), provided however, that if Principal is
comprised of more than one entity, Custodian’s rights under this subparagraph
shall be limited to the cash, Property or proceeds thereof held in the
Account(s) as to which the advance or overdraft relates. In this regard,
Custodian shall be entitled to all the rights and remedies of a pledgee and
secured creditor under applicable laws, rules or regulations as then in effect.
Principal authorizes Custodian, in Custodian's sole discretion, at any time to
charge any overdraft or indebtedness, together with interest due thereon,
against any balance of account standing to the credit of Principal on
Custodian's books. In

 

Page 11 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

addition, Custodian shall be entitled to utilize available cash and to dispose
of such Principal’s Property to the extent necessary to obtain reimbursement.

 

 

11.

CORPORATE ACTIONS, PROXIES AND LITERATURE RELATING TO SECURITIES

 

 

11.1.Corporate Actions. Custodian shall notify Manager of the receipt of notices
of redemptions, conversions, exchanges, calls, puts, subscription rights, and
scrip documents ("Corporate Action(s)"). Custodian need not monitor financial
publications for notices of Corporate Actions and shall not be obligated to take
any action unless actual notice has been received by Custodian at the offices of
its Sub- Custodian. Custodian's sole  responsibility in this regard shall be to
give such notices to Principal or Investment Manager, as the case may be, within
a reasonable time after Custodian receives them. Custodian has no responsibility
to respond or otherwise act with respect to any such notice unless and until
Custodian has received timely and appropriate instructions from Principal or
Manager. Principal or Manager is responsible to ensure all required
documentation and funds are available to Custodian and its agents as required
under the terms of the offer or by legal jurisdiction in order for Custodian and
its agent to take action on behalf of Account.

 

11.2.Proxies. Custodian shall forward to Manager or Principal, as directed, all
proxies and accompanying material actually received by Custodian’s Sub-Custodian
relating to Securities held in the Account. Principal and Manager acknowledge
that proxy services are limited in foreign markets and Custodian’s sole
responsibility with respect to such proxy materials will be to forward the proxy
and accompanying material received by Custodian’s Sub- Custodian to Principal or
Manager. Custodian shall have no duty to translate or retain any material
received unless required to do so by law.

 

11.2.1.Proxies related to Non- Custody Assets. Notwithstanding any provision in
this Amended and Restated Agreement, Custodian shall have no duty to forward to
Principal or



Authorized Agent any notices, correspondence or other communication it may
receive relating to any Non- Custody Asset other than proxies, corporate actions
and other notices from partnerships and other limited liability entities that
are actually delivered to Custodian. Custodian shall have no duty or obligation
to take any action of any kind with respect to any Non-Custody Asset.
Custodian’s duties as to any

Non-Custody Asset shall be limited to those under Paragraph 8.

 

11.3.Corporate Literature.  Custodian shall have no duty to forward or to retain
any other corporate material received by Custodian for the Account unless
required to do so by law. Custodian shall have no duty to translate or retain
any material received from its Global Sub-Agent Network unless required to do so
by law.

 

11.4.Disclosure to Issuers of Securities. Unless Principal directs Custodian in
writing to the contrary, Principal agrees that Custodian or its Sub-Custodian or
its Sub- Agents may disclose the name and address of the party with the
authority to vote the proxies of the Securities held in this Account as well as
the number of shares held, to any issuer of said Securities or its agents upon
the written request of such issuer or agent in conformity with the provisions of
the applicable law. Principal acknowledges that Custodian or its Sub-Custodian
or its Sub- Agents may be required under jurisdictional law to disclose to
issuers beneficial owner information regardless of Principal’s instructions
otherwise.

 

 

12.

INSTRUCTIONS

 

12.1.Written. All instructions, directions, and other notices to Custodian from
Principal, Manager, Authorized Agent, Valuation Agent, and other duly authorized
agents, except those described in Paragraph 7, given in connection with this
Amended and Restated Agreement (“Instructions”) shall be in writing, and shall
continue in force until changed by subsequent instructions. As used herein,
written Instructions include Instructions which may be electronically executed
pursuant to the Federal Electronic

 

Page 12 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

Signatures in Global and National Commerce Act (ACT) delivered via: (a) e- mail
instructions/communications with an affixed Adobe Digital Signature mark, (b)
facsimile transmission or email with an imaged or scanned attachment (in
portable document or similar format or other similar electronic transmission
(receipt confirmed), or (c) secure electronic transmission containing applicable
authorization codes, passwords and/or authentication keys issued by Custodian,
or another method or system specified by Custodian, as available for use in
connection with its services hereunder (“Electronic Means”); provided, however,
that Principal, Manager, Authorized Agent, and Valuation Agent shall provide to
Custodian an incumbency certificate listing officers with the authority to
provide such Instructions (“Authorized Officers”) and containing specimen
signatures of such Authorized Officers, which incumbency certificate shall be
amended by Principal, Manager, Authorized Agent, and Valuation Agent whenever a
person is to be added or deleted from the listing. If Principal, Manager,
Authorized Agent, and Valuation Agent elects to give Custodian Instructions
using Electronic Means and Custodian in its discretion elects to act upon such
Instructions, Custodian’s understanding of such Instructions shall be deemed
controlling. Principal understands and agrees that Custodian cannot determine
the identity of the actual sender of such Instructions and that Custodian shall
conclusively presume that directions that purport to have been sent by an
Authorized Officer listed on the incumbency certificate provided to Custodian
have been sent by such Authorized Officer.  Principal, Manager, Authorized
Agent, and Valuation Agent shall be responsible for ensuring that only
Authorized Officers transmit such Instructions to Custodian and that Principal
and Manager and all Authorized Officers are solely responsible to safeguard the
use and confidentiality of applicable user and authorization codes, passwords
and/or authentication keys upon receipt by Principal, Manager, Authorized Agent,
Valuation Agent, and other duly authorized agents. Pending receipt of written
authority, Custodian may in its absolute discretion at any time, accept orally
transmitted instructions from Principal, Manager,



Authorized Agent, or Valuation Agent provided Custodian believes in good faith
that the instructions are genuine and in such circumstance, Principal, Manager,
Authorized Agent, and Valuation Agent shall promptly confirm such instructions
in writing or by Electronic Means. Principal will hold Custodian harmless for
the failure of any authorized party to send confirmation in writing to Custodian
in a timely manner, the failure of such confirmation to conform to the telephone
instructions received or Custodian's failure to produce such confirmation at any
subsequent time. Only those individuals as may be designated as described above
are authorized to give instructions as described in this Amended and Restated
Agreement.

 

12.2.Reliance on Instructions. Except as otherwise provided herein, all
instructions shall be in writing as described in Paragraph 12.1 and shall
continue in force until changed by subsequent instructions. Custodian may assume
that any written or oral instructions received hereunder are consistent with the
provisions of organizational documents of the Principal or of any vote,
resolution or proceeding of the Principal’s board of directors or the
Principal’s shareholders, unless and until Custodian receives written
instructions to the contrary. Custodian shall not be liable for any losses,
costs or expenses arising directly or indirectly from Custodian’s reliance upon
and compliance with such Instructions notwithstanding such directions conflict
or are inconsistent with a subsequent written instruction. Principal agrees: (i)
to assume all risks arising out of the use of Electronic Means to submit
Instructions to Custodian, including without limitation the risk of Custodian
acting on unauthorized Instructions, and the risk of interception and misuse by
third parties; (ii) that it is fully informed of the protections and risks
associated with the various methods of transmitting Instructions to Custodian
and that there may be more secure methods of transmitting Instructions than the
method(s) selected by Principal, Manager, Authorized Agent, Valuation Agent, and
other authorized agents; (iii) that the security procedures (if any) to be
followed in connection with its transmission of Instructions provide a
commercially

 

Page 13 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

reasonable degree of protection in light of its particular needs and
circumstances; and (iv) to notify Custodian immediately upon learning of any
compromise or unauthorized use of the security procedures.

 

 

13.

RIGHT TO RECEIVE ADVICE

 

13.1.Advice of the Principal. If Custodian is in doubt as to any action it
should or should not take under this Amended and Restated Agreement, Custodian
may request directions or advice, including oral instructions or written
instructions, from the Principal or Manager.

 

13.2.Advice of Counsel. If Custodian shall be in doubt as to any question of law
pertaining to any action it should or should not take, Custodian may request
advice from counsel of its own choosing (who may be counsel for the Principal,
Manager or Custodian, at the option of Custodian). Principal shall pay the
reasonable cost of any counsel retained by Custodian with prior notice to
Principal. .

 

13.3.Conflicting Advice. In the event of a conflict between directions or advice
or oral instructions or written instructions Custodian receives from the
Principal, Manager, Authorized Agent, and Valuation Agent, and the advice it
receives from counsel, Custodian shall be entitled to rely upon and follow the
advice of counsel.

 

13.4.Protection of Custodian. Custodian shall be indemnified by Principal and
without liability for any action Custodian takes or does not take in reliance
upon directions or advice or oral instructions or written instructions Custodian
receives from or on behalf of the Principal, or from counsel and which Custodian
believes, in good faith, to be consistent with those directions or advice or
oral instructions or written instructions. Nothing in this paragraph shall be
construed so as to impose an obligation upon Custodian (i) to seek such
directions or advice or oral instructions or written instructions, or (ii) to
act in accordance with such directions or advice or oral instructions or written
instructions.

 





 

 

14.

ACCOUNTING AND REPORTING OF SECURITIES

 

 

14.1.Cost and Nominal Value. Principal agrees to furnish Custodian with the
income tax cost basis and dates of acquisition of all Securities held in the
Account to be carried on its records. If Principal does not furnish such
information, Custodian shall carry the Securities at any such nominal value it
determines, such value to be for bookkeeping purposes only. All statements and
reporting of any matters requiring this information will use this nominal value.
Custodian shall have no duty to verify the accuracy of the cost basis and dates
of acquisition furnished by Principal.

Securities purchased in the Account shall be carried at cost.

 

 

14.2.

Valuations. To the extent that Custodian has agreed to provide pricing or other
information services, Custodian is authorized to utilize any vendor (including
brokers and dealers of Securities and pricing services embedded in Custodian's
securities processing or accounting systems) reasonably believed by Custodian to
be reliable to provide such information. Principal understands that certain
pricing information with respect to complex financial instruments including,
without limitation, derivatives, may be based on calculated amounts rather than
actual market transactions and may not reflect actual market values, and that
the variance between such calculated amounts and actual market values may or may
not be material. Where pricing vendors used by Custodian do not provide
information for Securities, a qualified party may advise Custodian regarding the
fair market value of, or provide other information with respect to, such held
Securities. If such information is not available, Custodian shall use the cost
or nominal value for such Securities, solely for administrative convenience.
Custodian shall not be liable for any loss, damage or expense incurred as a
result of errors or omissions with respect to any pricing or other information
utilized by Custodian hereunder and shall have no responsibility or duty to
ascertain or authenticate the value of pricing applied to any such Security.

 

 

Page 14 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

14.3.Activity Reports. Custodian shall provide access to Principal, Manager,
Authorized Agents Valuation Agent,, and other persons authorized by Principal to
advices of transactions and other information regarding the Account by means of
Custodian's online system.

 

14.4.Statements. Custodian shall provide Principal, Manager, and other
authorized agents with copies of Account statements and other reports
periodically via paper delivery or electronically by means of Custodian’s online
service or as otherwise as agreed to by Principal and Custodian showing all
income and principal transactions and cash positions, and a list of Property.
Principal and Manager are responsible for providing Custodian with accurate and
updated contact information for themselves and their respective agents, to allow
Custodian to deliver Account statements in a timely manner. Principal may
approve or disapprove any such Account statement within thirty (30) days of its
receipt, and, if no written objections are received within the thirty (30) day
period, such Account statement of Account shall be deemed approved.

 

Principal acknowledges and agrees that if Custodian’s online service is
selected, paper statements will be provided only upon request and that
Custodian’s online statements, trade confirms and related online communications
satisfy all of Custodian’s existing legal and contractual obligations to provide
statements, reports and confirmations with respect to the account. Printed trade
confirmations for trades effected by Custodian will be available upon request
and at no additional cost. Principal and Manager may request printed trade
confirmations for other securities transactions from the broker through which
they direct such trades.

 

14.5.Shared Data. For the purpose of operational efficiencies, including without
limitation trade settlement, proxy voting, trade reconciliation, performance
reporting, on-line access and the like, Custodian, upon direction of the
Principal’s appointed Manager, on occasion may send electronic trade, holdings,
and or Principal’s



information to third party vendors (TPV) who are agents of the aforementioned
Manager. Principal’s appointed Manager is responsible for any due diligence and
monitoring of TPV with whom they have contracted and Custodian shall have no
obligation to do so.

 

 

15.

USE OF OTHER BANK SERVICES

 

15.1.Mutual Fund Investments. Principal or Manager may direct Custodian to
invest cash balances carried in the Account in any mutual fund available in the
market as permitted by law. These investment directions may include, but are not
limited to, money market mutual funds or long equity and fixed income mutual
funds. Such funds may be sub-advised by an affiliate or subsidiary of Custodian
and/or for which Custodian may also act as the mutual fund’s custodian and/or
provide other services for the mutual fund. Principal or Manager shall designate
the particular mutual fund that Principal or Manager deems appropriate for the
Account.  Principal hereby acknowledges that Custodian or its affiliate or
subsidiary will receive fees for such services which are in addition to those
fees charged by Custodian as agent for the Principal's custody Account.

 

15.2.Foreign Exchange. Custodian makes available to Principal or Manager foreign
exchange services directly with Custodian or through Custodian’s Sub-Custodian
to convert currencies in conjunction with transactions in the Principal’s
Account under direction provided in Appendix B, as amended from time to time.
Principal acknowledges that Custodian is the counterparty with respect to
foreign exchange transactions provided under the Standing Instructions Defined
Spread Service (Defined Spread Service) with Custodian’s Sub-Custodian and are
subject to Paragraph 9 of this Amended and Restated Agreement.

 

15.2.1.Standing Instructions Defined Spread Service. Foreign currency exchanges
offered under the Defined Spread Service are directed to Custodian’s
Sub-Custodian or, for markets with currency restrictions, to the

 

Page 15 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

local market Sub-Agent. Both services may be amended from time to time.

 

15.2.2.Direct with Custodian’s Institutional Banking & Markets. Principal or
Manager may elect to have foreign currency exchanges provided under separate
agreement with Custodian’s Institutional Banking & Markets and performed in
accordance with Custodian’s Foreign Exchange Agreement.

 

Principal acknowledges that (i) Principal or Manager is not obligated to effect
foreign currency exchange with Custodian or Custodian’s Sub- Custodian, (ii)
Custodian will make available the relevant data so that Principal or Manager, as
the case may be, can independently monitor foreign exchange activities, and
(iii) Custodian will receive benefits for such foreign currency transactions as
defined in Paragraph 15.2, which are in addition to the compensation which
Custodian receives for administering the Account.

 

15.3.Interest Bearing Deposits. Principal or Manager may direct that assets of
the Account be invested in deposits with Custodian, affiliates or Sub-Custodian
as a sweep vehicle or other deposit held in Custodian’s nominee name for the
benefit of its clients. Principal and Manager acknowledge deposits at MUFG Union
Bank, N.A. are covered by FDIC insurance up to the designated value in effect
for each beneficial owner. Principal and Manager acknowledge deposits at
affiliates, existing now or in the future, are not subject to FDIC insurance.

 

15.4.Other Transaction Services. Principal or Manager may direct Custodian to
utilize for the Account other services or facilities provided by Custodian, its
subsidiaries or affiliates.  Such services may include, but are not limited to
the placing of orders for the purchase or sale of units or shares of any
registered investment company, including such registered investment company to
which Custodian, MUFG Americas Holdings Corporation, or their subsidiaries or
affiliates, manage, provide



investment advice, act as custodian or provide other services.

 

 

15.5.

Credit Facilities. Custodian may, in accordance with its commercial lending
practices, enter into a credit facility with Principal for use with the
operation of the Account. Such credit facility will be agreed to under separate
agreement and subject to the terms and conditions, therein. Principal
acknowledges that any such credit facility is subject to the lien provisions of
Paragraph

 

10.2 of this Amended and Restated Agreement.

 

 

16.

CUSTODIAN'S RESPONSIBILITIES AND LIABILITIES

 

 

16.1.Standard of Care. In performing the responsibilities delegated to it under
this Amended and Restated Agreement, Custodian agrees to exercise reasonable
care and shall not be liable for any damages arising out of Custodian's
performance of or failure to perform its duties under this Amended and Restated
Agreement except to the extent that damages arise directly out of Custodian's
willful misconduct or gross negligence.

 

16.2.Investment Authority. The parties intend and acknowledge that Custodian
shall not be considered a fiduciary of the Account.

 

16.3.Insurance and Force Majeure. Without limiting the generality of Paragraph
16.1 or of any other provision of this Amended and Restated Agreement, Custodian
shall not be liable so long as and to the extent that it exercises reasonable
care, for any defect in the title, validity or genuineness of any Property in
the evidence of title thereto received by it or delivered by it pursuant to this
Amended and Restated Agreement. In addition, Custodian (i) shall not be required
to maintain any special insurance for the benefit of Principal, and (ii) shall
not be liable or responsible for any loss, damage, expense, failure to perform
or delay caused by accidents, strikes, fire, flood, war, riot, electrical or
mechanical or communication line or facility failures, acts of third parties
(including without limitation any messenger, telephone or delivery

 

Page 16 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

service), acts of God, war, government action, civil commotion, fire,
earthquake, or other casualty or disaster or any other cause or causes which are
beyond Custodian’s reasonable control. However, Custodian shall use reasonable
efforts to replace Securities lost or damaged due to such causes with securities
of the same class and issue with all rights and privileges pertaining thereto.
Custodian shall not be liable to Principal for any loss which shall occur as the
result of the failure of a Sub-Custodian to exercise reasonable care with
respect to the safekeeping of assets.

 

 

16.4.

Legal Proceedings.

 

 

16.4.1.

Custodian shall not be required to appear in or defend any legal proceedings
with respect to the Account, the Securities, or Non- Custody Asset unless
Custodian has been indemnified to its reasonable satisfaction against loss and
expense (including reasonable attorneys' fees).

 

 

 

16.4.2.

With respect to legal proceedings, Custodian may consult with counsel acceptable
to it after written notification to Principal concerning its duties and
responsibilities under this Amended and Restated Agreement, and shall not be
liable for any action taken or not taken in good faith on the advice of such
counsel.

 

 

 

16.4.3.

To the extent permissible by law or regulation and upon Principal’s request, the
Principal shall be subrogated to the rights of Custodian with respect to any
claim for any loss, damage or claim suffered by Principal, in each case to the
extent that Custodian fails to pursue any such claim or Principal is not made
whole in respect of such loss, damage or claim.

 

 

 

17.

SANCTIONED PERSONS

 

17.1.Principal hereby represents and warrants that neither it nor any of its
subsidiaries nor, to the knowledge of Principal any affiliate or any director,
officer, agent or other Person acting on behalf of Principal: (i) is a
Sanctioned Person, (ii) has any business affiliation or commercial



dealings with, or investments in, any Sanctioned Country or Sanctioned Person or
(iii) is the subject of any action or investigation under any Sanctions Laws or
Anti-Money Laundering Laws. In addition, Neither Principal nor any of its
subsidiaries nor, to the knowledge of Principal, any affiliate or any director,
officer, agent or other Person acting on behalf of Principal has taken any
action, directly or indirectly, that would result in a violation by such persons
of Anti-Corruption Laws; and Principal has instituted and maintains policies and
procedures designed to ensure continued compliance therewith.

 

17.2.For the purpose of the foregoing: “Sanctioned Person” means, at any time,
any Person (a) that is listed on the Specially Designated Nationals and Blocked
Persons list or the Consolidated Sanctions list maintained by OFAC, or any
similar list maintained by OFAC, the U.S. Department of State or the United
Nations Security Council; (b) that is fifty-percent or more owned, directly or
indirectly, in the aggregate by one or more Persons described in clause (a)
above; (c) that is operating, organized or resident in a Sanctioned Country or
(d) with whom a U.S. Person is otherwise prohibited or restricted by Sanctions
Laws from engaging in trade, business or other activities, “Sanctions Laws”
means the laws, rules, regulations and executive orders promulgated or
administered to implement economic sanctions or anti-terrorism programs by (a)
any U.S. Governmental Authority (including, without limitation, OFAC), including
Executive Order 13224, the Patriot Act, the Trading with the Enemy Act , the
International Emergency Economic Powers Act and the laws, regulations, rules
and/or executive orders relating to restrictive measures against Iran; and (b)
the United Nations Security Council or any other legislative body of the United
Nations. “Sanctioned Country” means a country or territory that is or whose
government is subject to a U.S. sanctions program that broadly prohibits
dealings with that country, territory or government (including, without
limitation, Iran and North Korea). “Anti- Corruption Laws” means the Foreign
Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and the rules and

 

Page 17 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

regulations promulgated thereunder, and all other laws, rules, and regulations
of any jurisdiction applicable to Principal or any of its subsidiaries
concerning or relating to bribery or corruption.

 

 

18.

INDEMNITIES AND LIMITATION OF LIABILITY

 

 

18.1.In addition to the indemnification provisions contained in this Amended and
Restated Agreement, Principal agrees to indemnify, defend, and hold harmless
Custodian and its affiliates providing services under this Amended and Restated
Agreement, including their respective officers, directors, agents, and employees
from all taxes, charges, expenses, assessments, claims and liabilities
including, without limitation, reasonable attorneys' fees, and disbursements and
liabilities ("Claims") arising directly or indirectly from any action or
omission to act which Custodian takes in connection with the provision of
services to Principal, Manager, Authorized Agents Valuation Agent, and other ,
authorized agents. Neither Custodian, nor any of its affiliates, shall be
indemnified against any liability (or any expenses incident to such liability)
caused by Custodian’s or its affiliates' own willful misconduct, gross
negligence or reckless disregard in the performance of Custodian's or its
affiliates' activities under this Amended and Restated Agreement. The provisions
of this Paragraph 18 shall survive termination of this Amended and Restated
Agreement.

 

18.2.In all cases, Custodian’s liability under this Amended and Restated
Agreement shall be limited to the resulting direct loss, if any, incurred by
Principal. Under no circumstances shall Custodian be liable for any incidental,
consequential, indirect, punitive, or special damage which Principal may incur
or suffer in connection with this Amended and Restated Agreement.

 

 

19.

COMPENSATION AND OTHER CHARGES

 

19.1.Compensation. Principal shall pay Custodian compensation for its services
hereunder as specified in Appendix C as amended from time to time. Fees shall
accrue and be taken in arrears as specified on the active fee schedule and
charged to



the Account unless Principal has requested that it be billed directly. However,
any fees not paid within sixty (60) days of billing will be charged
automatically to the Account(s) based on the active fee schedule.

 

19.2.Expenses. Principal shall reimburse Custodian by debiting the Account(s)
for all reasonable out-of-pocket expenses and processing costs incurred by
Custodian and Global Sub-Custodian Network in the administration of the Account
and Sub- Account including, without limitation, reasonable counsel fees incurred
by Custodian pursuant to Subparagraph 13.2 of this Amended and Restated
Agreement.

 

19.3.Other Compensation for Services. All disbursements from the Account are
drawn on an account in Custodian's or its affiliate's name. Any "float"
(earnings from the investment of funds pending negotiation of the disbursement
or check) is retained by Custodian or its affiliate as partial compensation for
handling such transaction.

 

 

20.

AMENDMENT AND TERMINATION

 

20.1.Amendment. This Amended and Restated Agreement may be amended at any time
by a written instrument signed by the parties or by Custodian immediately if
required by applicable law or upon thirty (30) days written notice to Principal.

 

20.2.Termination. Custodian may terminate this Amended and Restated Agreement
immediately if Custodian, in its sole discretion, determines that (i) Principal
failed to strictly comply with any provision of this Amended and Restated
Agreement; or

(ii) any representation, warranty or covenant of the other party in this Amended
and Restated Agreement is false or misleading. Any such termination shall not
constitute a waiver of any other rights that Custodian may have under this
Amended and Restated Agreement.

 

In addition, either party may terminate this Amended and Restated Agreement and
the Account upon ninety (90) days' written notice. Upon such termination and
within ninety (90) days from the date of the written termination notice, both
parties agree to

 

Page 18 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

 

cooperate to ensure an orderly transition of services to a successor custodian,
the Principal, or as otherwise instructed by Principal. Custodian shall deliver
or cause to be delivered the Property, less any amounts due and owing to
Custodian under this Amended and Restated Agreement.

Custodian shall have reasonable time to transfer Non-Custody Assets. If a
successor custodian has not accepted an appointment by the effective termination
date of the Account, Custodian may petition a court of competent jurisdiction
unless an extension is agreed to in writing by both parties.

Expenses related to such court filing shall be reimbursed by Principal and
further subject to the provisions of Subparagraph 10.2.

 

Upon completion of such delivery, Custodian shall be discharged of any further
liability or responsibility with respect to the Securities and any Non-Custody
Asset so delivered. In the event that Securities, Non- Custody Assets or other
properties remain in the possession of Custodian after the date of termination
hereof owing to failure of Principal to provide proper instructions, Custodian
shall be entitled to fair compensation for its services during such period as
Custodian retains possession of such securities, funds, Non-Custody Assets, and
other properties and the provisions of this Amended and Restated Agreement
relating to the duties and obligations of Custodian shall remain in full force
and effect. Costs associated with transferring Property including Non-Custody
Assets shall be charged to the Account(s) based on Custodian’s active fee
schedule.

 

SUCCESSORS

 

 

This Amended and Restated Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors in interest. This Amended and
Restated Agreement may not be assigned by either party, nor may the duties of
either party hereunder be delegated, without the prior written consent of the
other party.

 

 

21.

GOVERNING LAW

 

The validity, construction, and administration of



this Amended and Restated Agreement shall be governed by the applicable laws of
the United States from time to time in force and effect and, to the extent not
preempted by such laws of the United States, by the laws of the State of New
York from time to time in force and effect. Any action or proceeding to enforce,
interpret or adjudicate the rights and responsibilities of the parties hereunder
shall be commenced in the State or Federal courts located in the State of New
York.

 

 

22.

NOTICES

 

Except as otherwise specified herein, all notices, requests, demands and other
communications under this Amended and Restated Agreement shall be signed and in
writing and shall be deemed as having been duly given on the date of service, if
served personally on the party to whom notice is to be given, or on the fifth
(5) day after mailing, if mailed to the party to whom notice is to be given and
properly addressed as follows:

 

 

To Principal: Hercules Capital, Inc. 400 Hamilton Avenue, Suite 310 Palo Alto,
Califonria 94310

Attn: General Counsel Email: legal@htgc.com

 

To Custodian:

Global Custody Services – SF Office Mail Code H-17001

350 California Street, 17th Fl San Francisco, CA 94104

Email: ITCS_Funds_ 1@unionbank.com ITCS_Funds_2@unionbank.com

 

This Amended and Restated Agreement and any amendment, notice or other document
required to be signed and in writing under this Amended and Restated Agreement
may be delivered by personal service or U.S. first class mail postage prepaid or
via fax, email with an imaged or scanned attachment (such as a .PDF), or similar
electronic transmission with electronic signature through Custodian’s online
secure messaging service pursuant to security protocols established and agreed
by the parties, unless otherwise specified herein. Signatures delivered via fax,
email, or similar electronic transmission shall be effective as original
signatures in binding the parties and shall be effective upon receipt.

 

Page 19 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

Periodic communications related to foreign currencies and global market updates
will be available to authorized parties through Custodian’s secure messaging
service.

 

 

23.

CONFIDENTIALITY

 

All non-public information and advice furnished by either party to the other
shall be treated as confidential and will not be disclosed to third parties
unless required by law, except Custodian may disclose (a) the identity of
Principal as a client or client reference of Custodian; (b) any information to
any government regulator of Custodian or its affiliated entities or as otherwise
required by law; and (c) any information to Custodian’s affiliated entities and
product and service providers to the extent necessary to provide the financial
products and services under this Amended and Restated Agreement.

 

 

24.

EFFECTIVE DATE

 

This Amended and Restated Agreement shall be effective as of the date appearing
below, and shall supersede any prior or existing agreements between the parties
pertaining to the subject matter hereof.

 

 

25.

COUNTERPARTS

 

This Amended and Restated Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Amended and Restated Agreement and
all exhibits, appendices, attachments and amendments hereto may be reproduced by
any reasonable means. The parties hereto each agree that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding, whether or not the original is in existence and
whether or not such reproduction was made by a party in the regular course of
business, and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

 

 

 

 

 

 

 

 

26.

LIMITED POWER OF ATTORNEY

Except in connection with Non-Custody Assets, Custodian is hereby granted a
limited power of attorney by Principal to execute on Principal's behalf any
declarations, endorsements, assignments, stock or bond powers, affidavits,
certificates of ownership or other documents required (i) to effect the sale,
transfer, or other disposition of assets held in the Account, (ii) to obtain
payment with respect to assets held in the Account, (iii) to exercise its rights
as a secured party hereunder, or (iv) to take any other action required with
respect to the assets held in the Account, and in the Custodian’s own name to
guarantee as Principal’s signature any signature so affixed.

 

 

27.

MISCELLANEOUS

 

 

Each party agrees to perform such further acts and execute such further
documents as are necessary to effectuate the purposes hereof. This Amended and
Restated Agreement embodies the entire agreement and understanding between the
parties and supersedes all prior agreements and understandings relating to the
subject matter hereof. The captions and headings in this Amended and Restated
Agreement are included for convenience of reference only and in no way define or
delimit any of the provisions hereof or otherwise affect their construction or
effect.

 

ACCEPTED BY PRINCIPAL:

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

By:

 

 

 

 

 

Page 20 of 21

 

--------------------------------------------------------------------------------

[gy4lfahkqpvt000001.jpg]

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

ACCEPTED BY CUSTODIAN:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

Appendix A: Attached ☐

Not Applicable ☐

Appendix B: Attached ☐

Not Applicable ☐

Appendix C: Attached ☐

 

 

 

 

 

 

 

 

 

Page 21 of 21

 

 